Citation Nr: 1645959	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  08-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for pes planus of the bilateral feet with plantar fasciitis.

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

3.  Entitlement to service connection for an eye disability.  

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected pes planus of the bilateral feet.  

5.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus of the bilateral feet.  

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus of the bilateral feet.  

7.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected pes planus of the bilateral feet.  

8.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected pes planus of the bilateral feet.  

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications prescribed to treat service-connected disabilities.  

10.  Entitlement to service connection for an upper back disability, to include as secondary to service-connected postoperative resection of right clavicle.  

11.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right foot disability as a result an injury sustained at a VA medical facility in January 2009. 

12.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right knee disability as a result an injury sustained at a VA medical facility in January 2009.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) dated in February 2008 and November 2009.

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In December 2014, the Board remanded the Veteran's claims for additional development.  With respect to the claims decided herein, the Board's Remand directed that additional VA treatment records and Social Security Administration (SSA) records be obtained and associated with the claims file, and that the Veteran be provided with additional examinations to determine the likely nature and etiology of his claimed disabilities.  Additional VA treatment records, SSA records, and private treatment records were obtained and associated with the claims file, and additional VA examinations and opinions were obtained in March 2015.  As such, the Board determines that the RO/AMC substantially complied with the Board's Remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to service connection for an eye disability and an upper back disability, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with plantar fasciitis has been manifested by a severe bilateral foot injury characterized by chronic pain exacerbated upon use with characteristic callosities; it has not been manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation, bilateral claw foot, or loss of use of either foot.

2.  The Veteran's bilateral hearing loss has been manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear.

3.  The Veteran does not have a left knee disability that is related to his military service or that is caused or aggravated by a service-connected disability.

4.  The Veteran does not have a right knee disability that is related to his military service or that is caused or aggravated by a service-connected disability.

5.  The Veteran does not have a low back disability that is related to his military service or that is caused or aggravated by a service-connected disability.

6.  The Veteran does not have a right hip disability that is related to his military service or that is caused or aggravated by a service-connected disability.

7.  The Veteran does not have a left hip disability that is related to his military service or that is caused or aggravated by a service-connected disability.

8.  The Veteran does not have erectile dysfunction that is related to his military service or that is caused or aggravated by a service-connected disability.

9.  Additional right foot disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care.

10.  Additional right knee disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for service connection for a left knee disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a right knee disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for a low back disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for a right hip disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for service connection for a left hip disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

8.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

9.  The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for additional disability of the right foot claimed as due to VA hospital care have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).

10.  The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for additional disability of the right knee claimed as due to VA hospital care have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, correspondence issued in November 2007, July 2008, August 2008, September 2008, January 2009, February 2009, and March 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Likewise, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with his claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of the issues decided herein.  Service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  

The Veteran was provided several VA examinations with respect to the claims decided herein, with the most recent being conducted in March 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, VA medical treatment records, private medical treatment records, and lay statements and performed physical examinations of the Veteran.   Further, the examination reports provided sufficient information to adjudicate the claims decided herein.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, when viewed together, the Board finds the examinations to be sufficient and adequate for rating purposes.  

As mentioned above, the Veteran also testified before the undersigned VLJ at a September 2014 Board videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran specific questions concerning the nature and onset of his claimed disabilities and symptoms.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The Veteran was also assisted by his representative from the Texas Veterans Commission.  Following the hearing, the Board remanded the claims in order to obtain additional VA treatment records and SSA records, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pes Planus of the Bilateral Feet

The Veteran seeks entitlement to a rating in excess of 30 percent for pes planus of the bilateral feet with plantar fasciitis.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Diagnostic Code 5003 for arthritis, degenerative may apply to all joints.  This diagnostic code provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned. The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1). 

Here, the Veteran's service-connected pes planus of the bilateral feet with plantar fasciitis has been rated as 30 percent disabling  under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  With respect to his feet, the Board notes that the Veteran is also separately service connected for left tarsal tunnel syndrome, status post bilateral releases with residual symptoms, under Diagnostic Code 8521; right tarsal tunnel syndrome, status post bilateral releases with residual symptoms, under Diagnostic Code 8521; surgical scars associated with left tarsal tunnel syndrome, status post bilateral releases with residual symptoms, under Diagnostic Code 7805; and left foot hammer toe under Diagnostic Code 5282.  The Board notes that evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As such, the Board will not consider the symptoms associated with these separately-rated disabilities when considering the disability picture associated with his service-connected bilateral pes planus with plantar fasciitis.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010) (within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise). 

Under Diagnostic Code 5276, a noncompensable evaluation is warranted for pes planus with mild symptoms such as those that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms such as the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet, either bilateral or unilateral.  A 20 percent evaluation is warranted for unilateral severe symptoms, and a 30 percent evaluation is warranted for bilateral severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  

Under Diagnostic Code 5284, a 10 percent rating is provided for a "moderate" foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  A 20 percent rating is provided for a "moderately severe" foot injury.  Id.  A 30 percent evaluation is provided for a "severe" foot injury.  Id.  Additionally, the Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  Id.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Id.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The Veteran was provided with a VA feet examination in December 2007, at which time he was diagnosed as having bilateral pes planus and plantar fasciitis.  Subjectively, the Veteran reported increasing pain in the right Achilles tendon and along the plantar aspects of the bilateral metatarsal heads.  The Veteran denied any foot pain while at rest, but endorsed pain when standing and walking.  He denied any flare-ups as well as any weakness, swelling, or fatigability.  Upon objective examination, the Veteran exhibited a normal gait and had functional limitations after standing for 3 to 4 minutes and while walking. He exhibited no painful motion in the forefoot, hindfoot, or midfoot of either foot, and had no edema or instability in either foot.  However, he was tender along the plantar aspects of the bilateral metatarsal heads.  Pronation with standing was also noted.  However, there was no evidence of pain on manipulation or callosities.  

The Veteran was again provided with a VA feet examination in July 2008, at which time he was diagnosed as having bilateral pes planus with severe disability.  Subjectively, he reported bilateral foot pain.  It was noted that the Veteran had surgery on his left lower leg for tarsal tunnel and peroneal nerve release as well as plantar fasciitis in June 2008.  Objective examination of the left foot revealed a callus about the heel measuring 2x2 centimeters as well as a callus on the medial aspect of the great toe measuring 2 centimeters and another callus on the lateral aspect of the foot measuring 3centimters that was proximal to the fifth toe. Objective examination of the right foot revealed a 3 centimeter callus about the right heel, as well as another callus measuring 2 centimeters about the medial aspect of the great toe and a callus measuring 2x3 centimeters proximal to the right fifth toe.

The Veteran's pulses were normal and there was no sign of edema; however, the Veteran exhibited grade III pes planus bilaterally.  There was no tenderness upon manipulation, and repetitive motion of the feet produced no increased pain, loss of motion, weakness, fatigability, or incoordination.  Although the Veteran complained of pain in his feet, there was no swelling, fatigability, heat, or redness.  The examiner noted that the calluses were an indication of abnormal weight bearing, and that the Veteran could only stand on his feet for five minutes before the onset of foot pain.  There was no indication of flare-up of joint disease.  The examiner noted that the effect on the Veteran's occupation was that he had to switch jobs at the post office, and that he now worked in customer service, although even standing aggravated his feet while at work.  There was no history of neoplasm.

The Veteran was provided with a VA flatfoot examination in October 2012, at which time he was diagnosed as having bilateral pes planus and plantar fasciitis.  Upon objective examination, the examiner noted that the Veteran had pain on use of the bilateral feet; however, this pain was not accentuated upon use.  Additionally, the examiner indicated that the Veteran did not have pain on manipulation of the feet, nor was there any indication of indication of swelling upon use or characteristic calluses.  The Veteran's symptoms were relieved by arch supports, and he did not experience extreme tenderness of the plantar surface of one or both feet.  Although the Veteran exhibited decreased longitudinal arch height upon weight-bearing, there was no objective evidence of marked deformity of the foot or marked pronation of the foot, and the weight-bearing line did not fall over or medial to the great toe.  Although the Veteran exhibited "inward" bowing of the Achilles' tendon, bilaterally, there was no evidence of marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  Arthritis was documented in both feet.  The examiner opined that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran had been employed at the post office for 28 years, but was medically retired earlier in 2012.  The Veteran reported that he was a letter carrier until 6 or 7 years ago when he was put into a customer service role because he was having problems with lifting, carrying, and overhead work.  The examiner concluded that the Veteran's service-connected plantar fasciitis and pes planus prevented him from obtaining jobs involving extensive standing and/or walking as in his previous career as a letter carrier; however, there were no limitations to sedentary employment.

At his September 2014 Board videoconference hearing, the Veteran testified that he experienced "shooting, stabbing pains" in his bilateral arches (but mostly in the right arch) which caused him to have numbness in his feet and "almost go to the floor" approximately 4 or 5 times per day.  

The Veteran was provided with VA foot conditions examination in March 2015, at which time he was diagnosed as having pes planus and plantar fasciitis.  Subjectively, the Veteran reported that his last 3 toes experienced numbness for approximately 20 minutes every day, and that there was pain all the time in his bilateral feet, with pain in his arches, Achilles tendons, and right second toe.  He further reported being unable run, stand for long periods, or carry heavy things.  Upon objective examination, the Veteran exhibited pain on use of both feet which was accentuated upon use; however, the Veteran did not exhibit pain upon manipulation of the feet or extreme tenderness of plantar surfaces on one or both feet, and there was no indication of swelling on use or characteristic callouses.  Although the Veteran exhibited decreased longitudinal arch height of both feet upon weight-bearing, there was no objective evidence of marked deformity of one or both feet or marked pronation of one or both feet.  Although the weight-bearing line fell over or medial to the great toe, bilaterally, the Veteran did not exhibit "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  Additionally, there was no evidence of Morton's neuroma, metatarsalgia, hallux valgus, or hallux rigidus.  There was no evidence of pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  The examiner indicated that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner concluded that the Veteran's pes planus and plantar fasciitis limited him to light or sedentary work, and noted that the Veteran's credibility was "poor" because the objective findings upon examination were greatly exceeded by his subjective complaints.  

After reviewing all the evidence of record, the Board finds that the evidence is against finding that the Veteran's bilateral pes planus and plantar fasciitis warrants a rating in excess of 30 percent.  

The Board notes that the Veteran's bilateral pes planus with plantar fasciitis has not been manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  Accordingly, a 50 percent evaluation for bilateral pes planus under Diagnostic Code 5276 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).    

Moreover, there is no evidence of bilateral claw foot (pes cavus) to warrant a higher evaluation under Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015).    

With regard to Diagnostic Code 5284, the maximum 40 percent rating is assigned only for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  As there is no evidence that the Veteran had actual loss of use of either his left foot or right foot, a rating in excess of 30 percent is not warranted.  Id.  

For these reasons, the Board determines that the preponderance of the evidence is against granting a rating in excess of 30 percent for the Veteran's bilateral pes planus with plantar fasciitis.  

Bilateral Hearing Loss

The Veteran also seeks a compensable evaluation for his service-connected bilateral hearing loss.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.  The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) (2015) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Here, the Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability rating.  At his September 2014 Board videoconference hearing, the Veteran reported that he could hear well with the assistance of hearing aids, but that he experienced difficulty hearing when not wearing hearing aids.  

The Veteran was provided with a VA audiological examination in September 2009, at which time he was diagnosed as having mild-to-moderate high frequency sensorineural hearing loss in both ears.  Although puretone thresholds were not detailed in the examination report, the examiner indicated that in the right ear hearing was within normal limits from 250 Hertz to 1000 Hertz, mildly sloping to moderate high frequency sensorineural hearing loss from 2000 Hertz to 8000 Hertz; and that in the left ear hearing was within normal limits from 250 Hertz to 1000 Hertz, with mild-to-moderate high frequency sensorineural hearing loss from 2000 Hertz to 8000 Hertz.  Otoscopy was clear in both ears, and the Veteran demonstrated excellent word recognition ability, bilaterally.  Tympanograms were also within normal limits, bilaterally.  In an October 2009 addendum opinion, the examiner indicated that audiometric thresholds were within normal limits except for 3000 Hertz in the left ear being at 45 decibels and 4000 Hertz in the left ear being at 60 decibels.

On VA examination in October 2012, the VA examiner found the Veteran had sensorineural hearing loss in both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 15
35
45
50
LEFT
10
 10
40
50
35

The Veteran's speech recognition ability was 100 percent in his right ear and 100 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 36 decibels, and his pure tone threshold average for the left ear was 34 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the October 2012 audiological findings, the Veteran's right ear hearing loss was a Level I impairment based on a pure tone threshold average of 36 decibels and a 100 percent speech recognition score.  The Veteran's left ear hearing loss was also a Level I impairment based on a pure tone threshold average of 34 decibels and a 100 percent speech recognition score.  As such, the Veteran's right ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

A December 2014 VA audiology note indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 15
35
45
50
LEFT
10
 10
35
70
75

The audiologist indicated that right ear puretone test results revealed hearing within normal limits from 250 Hertz to 1000 Hertz, with mild-to-moderate sensorineural hearing loss from 2000 Hertz to 8000 Hertz; and that left ear puretone test results revealed hearing within normal limits from 250 Hertz to 1000 Hertz, with mild sloping to severe sensorineural hearing loss from 2000 Hertz to 8000 Hertz.  Otoscopy revealed clear external auditory canals and word recognition ability was excellent at the levels tested, bilaterally.  However, the Veteran's precise speech recognition ability percentages were not provided.  It was noted that the Veteran had lost a hearing aid at the time of the audiological note.  

On VA examination in February 2015, the VA examiner found the Veteran had sensorineural hearing loss in both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 15
40
45
50
LEFT
10
 15
35
70
75

The Veteran's speech recognition ability was 96 percent in his right ear and 94 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 38 decibels, and his pure tone threshold average for the left ear was 49 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the February 2015 audiological findings, the Veteran's right ear hearing loss was a Level I impairment based on a pure tone threshold average of 38 decibels and a 96 percent speech recognition score.  The Veteran's left ear hearing loss was also a Level I impairment based on a pure tone threshold average of 49 decibels and a 94 percent speech recognition score.  As such, the Veteran's right ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is again derived.  

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  In this case, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. § 4.86(a) is not warranted.  Moreover, since pure tone threshold were not 70 decibels or more at 2000 Hertz, evaluation under 38 C.F.R. § 4.86(b) is not warranted.  
Therefore, the Board finds the competent, clinical evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss.  

The Board recognizes the Veteran's assertions regarding the impact of his bilateral hearing loss on his daily life and notes that he is competent to report the effects of his bilateral hearing loss on his daily functioning.  The February 2015 VA examination addressed the functional impact effects of the Veteran's bilateral hearing loss on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designation assigned after audiometric results are obtained.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2015).  The Board must base its determination on the audiological evaluation results of record and is bound by law to apply VA's Rating Schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In conclusion, the Board finds the noncompensable evaluation currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture, and a higher rating is not appropriate.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56 (1990).

Extra Schedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's pes planus with plantar fasciitis is evaluated as a musculoskeletal disability, and his bilateral hearing loss is evaluated as a disability involving hearing impairment, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.85, 4.86, Diagnostic Codes 5276, 6100.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms were not present during the appeal period.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral pes planus and bilateral hearing loss during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

III.  Service Connection Claims

In addition, the Veteran seeks entitlement to service connection for a left knee disability, right knee disability, low back disability, right hip disability, left hip disability, and erectile dysfunction.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of osteoarthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Left & Right Knee Disabilities

The Veteran seeks entitlement to service connection for left and right knee disabilities.  The Veteran contends that these disabilities had their onset in service; alternatively, he alleges that they were caused or aggravated by his service-connected pes planus with plantar fasciitis.

The Veteran's service treatment records do not reveal any evidence of chronic symptomatology of the left leg or right leg.  Significantly, his August 1982 Report of Medical Examination for the Physical Evaluation Board indicated that his lower extremities were within normal limits.

The Veteran was provided with a VA joints examination in December 2007, at which time he was diagnosed as having bilateral patellofemoral syndrome and pes anserine bursitis.  The examiner opined that:

I am asked to render an opinion as to whether his knee prolem is more, less, or as likely as a result of his pes planus.  The answer to this is "no", his knee condition is not secondary to pes planus.  The patellofemoral syndrome is secondary to lateral tracking of the patella, which is not known to be caused by pes planus but rather by tightness of the retinacular tissues laterally along the patellofemoral joint.  He also has pes anserine bursitis bilaterally and this is not caused by any type of foot condition either.

The Veteran was again provided with a VA joints examination in August 2009, at which time he was diagnosed as having patellofemoral syndrome and pes anserine bursitis, bilaterally.  The examiner opined that:

I am asked to render an opinion as to whether his knee problem . . . is more, less or as likely as a result of his pes planus.  The answer to this is that his knee condition is not secondary to pes planus.  Patellofemoral syndrome is secondary to tracking problems of the patella, which is not known to be caused by pes planus but rather by tightness of the knee's retinacular tissues laterally along the patellofemoral joint.  The most common theory is that the syndrome is an overuse injury from repetitive overload at the patellofemoral joint.  This increased stress results in physical and biomechanical changes of the patellofemoral joint.  The literature has focused on identification of risk factors leading to altered biomechanics to produce maltracking of the patella in the femoral trochlear groove and thus stress at the patellofemoral joint. Possible pain generators include the subchondral bone, retinacula, capsule, and synovial membrane.  He also has pes anserine bursitis bilaterally and this is not caused by any type of foot condition either.

The Veteran was most recently provided with a VA examination in March 2015, at which time he was diagnosed as having mild degenerative disc disease of the bilateral knees.  However, the examiner opined that the Veteran's knee disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness, or caused or aggravated by his service-connected bilateral pes planus.  The examiner explained that mild degenerative disc disease was documented by imaging for his knees, and that these changes were consistent with his age and supported by his work history.  The examiner explained that pes planus was not a metastatic disease and "one is hard put to imagine that somehow, the mild, diffuse arthritic changes in this veteran (back, hips, neck) would never have developed were there no diagnosis of flat feet in service."  The examiner stated that there was nothing in medical practice or in the literature to support such a contention.  The examiner concluded that the medical literature failed to support any kind of direct cause and effect relationship between pes planus and the progression of mild knee degenerative joint disease, that the mild degree of arthritis imaged in the Veteran's knees followed a common course as found in the aging population, and that there had been no aggravation of the disability beyond its natural course.

There is no evidence of a chronic disability of the knees in service, including on examination in August 1982.  The initial post-service notation of a knee disability was not until a number of years after service discharge.  Moreover, all VA examination reports of record, which were based on in-person examinations of the Veteran and reviews of the record, and which included adequate rationales, were against the claims on either a direct or a secondary basis.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current left knee or right knee disabilities to service or to service-connected disability.  

Although the Veteran is competent to report his subjective symptoms, such as knee pain, he is not competent to report that he has a knee disability due to service or to service-connected disability.  The diagnoses of patellofemoral syndrome and degenerative joint disease and the determination of the etiologies of the disabilities are medical questions which require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims of entitlement to service connection for a left knee disability and a right knee disability, to include on a secondary basis, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Low Back Disability

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran contends that this disability had its onset in service; alternatively, he alleges that it was caused or aggravated by his service-connected pes planus with plantar fasciitis.

The Veteran's service treatment records do not reveal any evidence of chronic symptomatology of the lower back.  Significantly, his August 1982 Report of Medical Examination for the Physical Evaluation Board indicated that his spine and other musculoskeletal groups were within normal limits.

An Occupational Injury or Illness form from the State of California dated in December 1988 indicated that the Veteran injured his lower back in a motor vehicle accident in December 1988.  The Veteran described low back pain and was diagnosed as having acute musculoskeletal strain secondary to the motor vehicle accident.  

The Veteran was provided with a VA spine examination in December 2007, at which time he was diagnosed as having lumbar myofascial syndrome.  The examiner opined that, "his spine condition is less likely related to pes planus as this is a myofascial syndrome in origin and is due more to stretching and tearing of the insertions of tendons, ligaments and myofibrils in the back rather than from any abnormality of the foot."

The Veteran was most recently provided with a VA examination in March 2015, at which time he was diagnosed as having mild degenerative joint disease of the lumbosacral spine.  However, the examiner opined that the Veteran's spine disability was less likely than not incurred in or caused by an in-service injury, event, or illness, or caused or aggravated by his service-connected bilateral pes planus.  In support of this conclusion, the examiner explained that:

The veteran is treated for low back pain, but the imaging supports only mild L-S DJD.  The physical findings fail to support the presence of significant disability for the low back: the ROM was normal, there was no spasm, tenderness or guarding in the lumbosacral area, no muscle atrophy or radicular signs. The spinal curvature was WNL. His gait was normal and his stance narrow, although he was observed to use a single point cane, it appeared to be mostly implemented to unweight the right foot when foot pain occurs. If his back condition were a result of his SC pes planus, one must ask how he was able to work as a mail carrier for 28 years after separation from the service.  Did his service connected Pes Planus cause a back condition which lay dormant, and only appeared so many years later?  That conclusion would be both illogical and unreasonable. Furthermore, the objective imaging of his lower spine approximates that which one might expect in a 56 year old retired mail carrier.

The March 2015 VA examiner added that:

The record, the history and the exam all are consistent with the natural history and progression of mild lower Spinal DJD in a 56 year old retired mail carrier.  It is likely that, absent the diagnosis of Pes Planus in the service, the veteran's back condition would be exactly the same as it manifests currently. Furthermore, the exam of this veteran's feet produced minimal positive findings, objective findings which are significantly exceeded by the subjective complaints of the veteran. There were no abnormal calluses. The arch heights were reduced but not collapsed today. He did not appear to limp. No deformity of the feet was identified. Therefore the hypothesis that a severely altered gait might be blamed for back pain is untenable. And since his SC is for bilateral foot pain, and he was able to stand on each foot alone during the exam, no imbalance is likely.

There is no evidence of a chronic disability of the lower back in service, including on examination in August 1982.  The initial post-service notation of a spine disability was not until a number of years after service discharge.  Moreover, all VA examination reports of record, which were based on in-person examinations of the Veteran and reviews of the record, and which included adequate rationales, were against the claim on either a direct or a secondary basis.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current lumbar spine disability to service or to service-connected disability.  

Although the Veteran is competent to report his subjective symptoms, such as lower back pain, he is not competent to report that he has a spine disability due to service or to service-connected disability.  The diagnosis of degenerative joint disease and the determination of the etiology of the disability are medical questions which require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim of entitlement to service connection for a low back disability, to include on a secondary basis, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Right & Left Hip Disabilities

The Veteran seeks entitlement to service connection for left and right hip disabilities.  The Veteran contends that these disabilities had their onset in service; alternatively, he alleges that they were caused or aggravated by his service-connected pes planus with plantar fasciitis.

The Veteran's service treatment records do not reveal any evidence of chronic symptomatology of the left hip or right hip.  Significantly, his August 1982 Report of Medical Examination for the Physical Evaluation Board indicated that his lower extremities were within normal limits.

In a June 2009 treatment note, the Veteran informed a private orthopedist that he began experiencing problems with his right hip in 2006 after having surgery in
both feet and overcompensating, and that his hip symptoms had worsened since February 2009.  The private orthopedist indicated that he had read the Veteran's service medical records and opined that his hip pain "could be due to problems
he has had with his feet."

The Veteran was most recently provided with a VA examination in March 2015, at which time he was diagnosed as having minimal degenerative joint disease of the bilateral hips.  However, the examiner opined that the Veteran's hip disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness, or caused or aggravated by his service-connected bilateral pes planus.  The examiner explained that, "The objective imaging shows minimal DJD of hips, which was not present in service.  During his first 25 years as a mail carrier, after separation from the service, he required no medical care for the hips."  The examiner further explained that:

There is no evidence for a relationship of any kind between the veteran's flat feet, which he tolerated as a mail carrier for 28 years, and the recent onset of symptoms (2009-2014) in his hips. No aggravation has occurred as the objective imaging appears to demonstrate the mild DJD of hips which is understood to be very common in 56 year old men, and certainly within the expected course of wear and tear after many years of lower extremity use.

There is no evidence of a chronic disability of the hips in service, including on examination in August 1982.  The initial post-service notation of a knee disability was not until a number of years after service discharge.  Moreover, the VA examination report of record, which was based on in-person examination of the Veteran and review of the record, and which included an adequate rationale, was against the claim on either a direct or a secondary basis.  

As for the June 2009 opinion of the private orthopedist that the Veteran's hip pain "could be due to problems he has had with his feet," the Board finds that it is too speculative to establish causation or aggravation of a hip disability.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The term "may" also implies that it "may not" and it is too speculative to establish a nexus.); Obert v. Brown, 5 Vet. App. 30 (1993) (the Board in expressing doubt as to the sufficiency of a medical opinion is required to further develop the case and seek further medical evidence that would either support or repudiate evidence from other physicians).  Further, a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Consequently, the Board affords the June 2009 opinion little probative value, and finds that the most probative evidence of record does not relate the Veteran's current left hip or right hip disabilities to service or to service-connected disability.  

Although the Veteran is competent to report his subjective symptoms, such as hip pain, he is not competent to report that he has a hip disability due to service or to service-connected disability.  The diagnosis of degenerative joint disease and the determination of the etiology of the disabilities are medical questions which require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for entitlement to service connection for a left hip disability and a right hip disability, to include on a secondary basis, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Erectile Dysfunction

The Veteran also seeks entitlement to service connection for erectile dysfunction.  He does not contend that he developed erectile dysfunction in service or that the condition is otherwise related to service; rather, he asserts that he suffers from erectile dysfunction as a result of the medications he takes for his various service-connected disabilities. 

The Veteran's service treatment records do not reveal any evidence of erectile dysfunction.  Significantly, his August 1982 Report of Medical Examination for the Physical Evaluation Board indicated that his genitourinary system was within normal limits.

In an undated correspondence, an adult-gerontology primary care nurse practitioner with a Master of Science in Nursing indicated that the Veteran was taking hydrochlorothiazide, metoprolol, naproxen, and cyclobenzaprine, which were known to cause erectile dysfunction in most patients.  Further, the nurse indicated that the Veteran was also taking amlodipine besylate, gabapentin, hydrocodone-acetaminophen, and citalopram hydrobromide, which were known to cause erectile dysfunction in some patients.  In support of his statements, the nurse explained that, "Aside from the well-known complications that the use of the above mentioned drugs can cause, ED is not often mentioned.  However, use of these drugs can cause ED.  These drugs not only affect and often times suppress the central nervous system, but can also cause serious damage to the blood vessels, resulting in permanent ED."

The Veteran was most recently provided with a VA examination in March 2015, at which time he was diagnosed as having erectile dysfunction.  However, the examiner opined that the Veteran's erectile dysfunction was less likely than not incurred in or caused by an in-service injury, event, or illness, or caused or aggravated by medications used to treat his service-connected disabilities.  In support of this conclusion, the examiner explained that:

Erectile dysfunction in this case is a diagnosis based entirely upon subjective complaint by the veteran.  No GU consultation is found in the record nor was that indicated.  An ultrasound of his testicles was negative according to his history.  Both the veteran himself and a Nurse Practitioner have speculated that medications prescribed for the veteran to include Gabapentin, Hydrochlorothiazide, Metoprolol, Naproxen, Cyclobenzaprine, Amlodipine, Hydrocodone/Acetaminophen, or Citalopram are responsible for his ED.  ED is not listed as one of the most common side effects for any of these medications.  However advancing age, obesity, Diabetes and Hypertension are frequently implicated as an etiology for ED.  The etiology of ED is widely understood to be multifactorial and difficult to be specified.  But in this case certainly there are an adequate number of more likely potential etiologies than those rare side effects of the veteran's medications.  In identifying the cause of ED in this case, one must opt for the most reasonable combination of causes, and these are unlikely to be related to medication.  The veteran is obese.  The veteran has diabetes which is poorly controlled.  The veteran has hypertension and he is of advancing age.

There is no evidence of erectile dysfunction in service, including on examination in August 1982.  The initial post-service notation of erectile dysfunction was not until a number of years after service discharge.  Moreover, the VA examination report of record, which was based on in-person examination of the Veteran and review of the record, and which included an adequate rationale, was against the claim on either a direct or a secondary basis.  

As for the undated correspondence from the adult-gerontology primary care nurse practitioner which opined that several of the medications taken by the Veteran "can cause" erectile dysfunction, the Board finds that it is too speculative to establish causation for erectile dysfunction.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The term "may" also implies that it "may not" and it is too speculative to establish a nexus.); Obert v. Brown, 5 Vet. App. 30 (1993) (the Board in expressing doubt as to the sufficiency of a medical opinion is required to further develop the case and seek further medical evidence that would either support or repudiate evidence from other physicians).  Moreover, the Board finds that the nurse's assertions were based on trends in the general population and were not specific to the Veteran.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))).  Consequently, the Board affords this correspondence little probative value, and finds that the most probative evidence of record does not relate the Veteran's erectile dysfunction to service or to service-connected disability.  

Although the Veteran is competent to report his subjective symptoms, such as erectile dysfunction, he is not competent to report that he has erectile dysfunction to specific medications.  The determination of the etiology of erectile dysfunction is a medical question which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim of entitlement to service connection for erectile dysfunction, to include on a secondary basis, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  38 U.S.C.A. § 1151 Claims

The Veteran claims entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of the right foot and right knee that he contends resulted from an injury sustained while at a VA facility.  Specifically, the Veteran has alleged that he injured his right foot and right knee when he tripped on a mat while walking into the Fort Worth VA Outpatient Clinic in Fort Worth, Texas, on January 27, 2009.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant; the claim for compensation under 38 U.S.C.A. § 1151 must be denied. 

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment. See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence on the part of the VA would generally have to be shown for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claim was filed in March 2009, the amended statute must be applied.  Id.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Here, a review of the record indicates that the on the date in question the Veteran was entering the clinic to see his medical provider and submit Family and Medical Leave Act (FMLA) paperwork in relation to a urticaria diagnosis.  A week prior, the Veteran had undergone right common peroneal nerve release as well as tarsal tunnel release with fasciotomy and Weil osteotomy at the VA Medical Center in Dallas, Texas, and was wearing a special post-operation shoe on his right foot and using crutches at the time of the incident.  The Veteran tripped on a mat at the building's entrance near the benefits office and injured his right foot.  It was eventually found that he dislocated the second metatarsophalangeal joint with potential rupture of collateral ligament of right second metatarsophalangeal joint.  In April 2009, he underwent open reduction internal fixation of the right second metatarsophalangeal joint with capsulotomy and repair as a result of the fall, at which time a screw that had been inserted during the January 2009 operation was removed.

At his September 2014 Board videoconference hearing, the Veteran testified that it was a rainy day on January 27, 2009, and that he slipped on a mat and "fell forward which took my foot and bent my foot more than I probably had bent because I was on medication a little bit."  He further testified that he injured both his right foot and his right knee as a result of the fall, although no treatment was rendered with respect to the right knee at that time.  

The Veteran was provided with a VA examination in March 2015.  At that time, the examiner opined that:

Although not an in-service injury, one cannot deny that the fractured right 2nd toe did occur as a result of a fall, at a time when the veteran was on crutches due to recent surgery.  His report is that of a wet floor as it was raining outside.  Water was tracked into the facility at the Ft. Worth Clinic that day he says.  His right crutch slid, slipped and caused him to fall, fracturing his toe.  There is no dispute about when or where that happened.  He was shortly thereafter referred to podiatry for evaluation and treatment.  The podiatrist elected to wait some months to assess healing, and when there was a non-union, surgical correction by ORIF was undertaken.  Whether or not there was negligence on the part of VA by failing to dry the floor is beyond the scope of this examination.  However, whether the medical treatment of the fracture was appropriate is assessable.  After reviewing the record in VBMS, VVA, CPRS, and VistaWeb, it appears that the care afforded the veteran for his fractured toe was within the community standard.  There is no support in medical practice or in the literature for a cause and effect relationship between that resolved, healed toe fracture and those other claimed conditions for back, knees, hips, or neck.

As noted above, for claims for compensation under 38 U.S.C.A. § 1151 filed after October 1, 1997, the claimant is required to show fault or negligence in medical treatment.  In this case, the Veteran has consistently stated that, while entering the Fort Worth VA Outpatient Clinic in Fort Worth, Texas, on January 27, 2009, to submit FMLA paperwork, he slipped and fell after walking in from the rain.  By the Veteran's accounts, and documentation in the VA treatment records, medical personnel conducted an assessment of the Veteran's foot and X-rays were performed immediately following the Veteran's reported incident.  Although no abnormalities were found at that time, the Veteran later complained of continued foot pain and underwent right foot surgery in April 2009 to remove his prior surgical hardware and perform an additional flexor tenotomy and capsulotomy of the second metatarsophalangeal joint.

There was no history of an impediment in the doorway or on the floor that had been left there by a VA employee.  There was no report of the fall occurring while being helped, aided, or treated by a VA employee.  The March 2015 VA examiner opined that, "It appears that the care afforded the veteran for his fractured toe was within the community standard."  Similarly, the Veteran has not alleged that the care he received from VA subsequent to the slip-and-fall incident involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  

As there is no contradictory evidence in the claims file, a preponderance of the evidence demonstrates that the proximate cause of any additional right foot or right knee disability was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.  The evidence does not demonstrate that the Veteran's fall and the resulting rupture of the plantar ligaments of his second metatarsophalangeal joint were caused by faulty medical treatment incurred as a result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, compensated work therapy program, or as the result of having submitted to a VA medical examination.  

For the foregoing reasons, the Board finds that the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for right foot and right knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

An evaluation in excess of 30 percent for pes planus of the bilateral feet with plantar fasciitis is denied

A compensable initial evaluation for bilateral hearing loss is denied.

Service connection for a left knee disability, to include as secondary to service-connected pes planus of the bilateral feet, is denied.

Service connection for a right knee disability, to include as secondary to service-connected pes planus of the bilateral feet, is denied.

Service connection for a low back disability, to include as secondary to service-connected pes planus of the bilateral feet, is denied.

Service connection for a right hip disability, to include as secondary to service-connected pes planus of the bilateral feet, is denied.

Service connection for a left hip disability, to include as secondary to service-connected pes planus of the bilateral feet, is denied.

Service connection for erectile dysfunction, to include as secondary to medications prescribed to treat service-connected disabilities, is denied.

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right foot disability as a result an injury sustained at a VA medical facility in January 2009 are denied.

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right knee disability as a result an injury sustained at a VA medical facility in January 2009 are denied.


REMAND

The Veteran also seeks entitlement to service connection for an eye disability and an upper back disability, as well as entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated.  

With respect to the issue of entitlement to service connection for an eye disability, the Board's December 2014 Remand directed the RO to provide the Veteran with a VA examination to determine the probable nature and etiology of any diagnosed eye disorder.  Specifically, the examiner was asked to opine as to whether it was at least as likely as not (50 percent or greater probability) that any currently existing, acquired eye disorder of the Veteran originated in service or was otherwise related to his military service or any event occurring therein.  Pursuant to the Board's Remand instructions, the Veteran was provided with a VA eye conditions examination in March 2015, at which time he was diagnosed as having dry eye syndrome and seasonal allergic blepharitis.  However, after citing several instances in the Veteran's service treatment records where he was treated for eyelid irritation and/or soreness, the VA examiner simply stated that, "EXAM today confirms Dx of dry eye syndrome.  Veteran uses OTC various brands of artificial tears. He did not present a current prescription. He did not receive a diagnosis of Dry Eye Syndrome in service.  He was seen for eyelid swelling in service and his history is consistent with chronic seasonal allergic blepharitis with eyelid swelling."  Significantly, however, the VA examiner did not provide opinions as to whether it was at least as likely as not that the Veteran's diagnosed dry eye syndrome and/or seasonal allergic blepharitis originated in service or was otherwise related to his military service or any event occurring therein, as was explicitly requested by the Board in its December 2014 Remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As the directives in the Board's December 2014 remand were not fully completed, this issue must be remanded to provide the Veteran with another VA examination to determine the likely etiologies of his diagnosed dry eye syndrome and seasonal allergic blepharitis.  

With respect to the issue of entitlement to service connection for an upper back disability, the Veteran was most recently provided with a VA neck (cervical spine) conditions examination in March 2015.  The examiner provided diagnoses of cervical strain as well as degenerative arthritis of the cervical spine.  The examiner then opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by an in-service injury, event, or illness, or caused or aggravated by his service-connected bilateral pes planus.  However, the Veteran has never asserted that his upper back disability was caused or aggravated by his service-connected pes planus; rather, the Veteran has contended that his upper back disability was caused or aggravated by his service-connected postoperative resection of right clavicle.  The Board emphasizes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, this issue must be remanded to obtain a VA examination to determine the likelihood that his cervical spine disability was caused or aggravated by his service-connected postoperative resection of right clavicle.

Finally, the Veteran seeks entitlement to a TDIU.  However, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with each of the service-connection issues being remanded herein.  As such, the Board finds that remanding this issue is required in order for the claims to be contemporaneously adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination in order to determine the likely etiologies of diagnosed eye disabilities, to include dry eye syndrome and seasonal allergic blepharitis.  The Veteran's claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, full clinical evaluation, and any diagnostic studies deemed warranted by the VA examiner.  

Upon completion of the above, the VA examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability, to include dry eye syndrome and/or seasonal allergic blepharitis, originated in service or is otherwise related to his military service or any event occurring therein.  In providing this opinion, the examiner is asked to specifically reference the documented records of in-service treatment for eye symptomatology, the current prescription of tear solution for dry eyes, and the Veteran's lay testimony about continuity of symptomatology since service.  

The VA examiner is further informed that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against the claim.

2.  Schedule the Veteran for an appropriate VA examination in order to ascertain more clearly whether his diagnosed degenerative arthritis of the cervical spine is caused or chronically aggravated by his service-connected postoperative resection of the right clavicle.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, full clinical evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed degenerative arthritis of the cervical spine is chronically aggravated by his service-connected postoperative resection of right clavicle.  If it is determined that this disorder was worsened by a service-connected disorder, to the extent that it is possible, the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is further informed that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against the claim.

3.  Thereafter, readjudicate each of the issues remaining on appeal and if any benefit sought on appeal remains denied, then the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


